The holding here is essentially predicated on the theory that the judgment of disbarment was wrong from the beginning; that petitioner's *Page 169 
offense merited, as contended by the minority in the disbarment proceedings, no more than three years suspension. I could agree to this if the offense were only an affair with a woman. The offense, however, is essentially more grave than that. The woman in the case was not only a woman — she was a juror in the cause in which petitioner was taking an active part as counsel. For the time, she personified the blind-folded goddess. When he, who was sworn to guard, violated the chastity of Justice, judgment of disbarment followed of necessity — not to punish him but to vindicate her honor. By their unanimous report, the board of governors have expressed their belief that that judgment must stand, in order that the accomplished vindication may be sustained. I can but agree with that view.
Comparisons are said to be odious — possibly because they make inequalities to appear so glaring. To undertake to do comparative justice is not a sound or practicable principle for courts to act upon. Yet Lord Mansfield said: "It is almost as important that justice appear to be done as it is that justice actually be done." On the same day that petitioner's application for reinstatement was heard, the court had before it the unanimous recommendation of the board of governors for the suspension, for one year, of an attorney whose talents, standing and prominence at the bar were not in any degree comparable to petitioner's. That attorney's offense consisted in using, under the stress of dire economic necessity, a few dollars belonging to his clients. In his case the recommendation of the board of governors was adopted by the court. Although at the time of hearing he had made complete restoration, I hold no brief in extenuation of his offense. But, by comparison, I cannot bring *Page 170 
myself to believe that these "judgments are true and righteous altogether."